                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

BLACK VOTERS MATTER FUND                   )
                                           )
and MEGAN GORDON, on behalf of             )
herself and all others similarly situated, )
                                           )
                                           )
    Plaintiffs,                            ) Civil Action No.: ____________
                                           )
                                           )
vs.                                        ) Complaint-Class Action
                                           )
                                           )
BRAD RAFFENSPERGER, in his                 )
official capacity as Secretary of State of )
Georgia; DEKALB COUNTY BOARD ))
OF REGISTRATION & ELECTIONS )
and all others similarly situated,         )
                                           )
                                           )
    Defendants.                            )
                                           )
                                           )
                                           )

                                    COMPLAINT

                                 Nature of the Case

      1.     This case is about protecting American democracy at a time when we

are facing a worldwide pandemic. The Governor has declared a state of emergency

and ordered everyone to stay at home unless absolutely necessary to go outside.

The infection and death count is ticking upwards each day.

      2.     Under these circumstances, voting in-person is no longer a realistic

option for most if not all voters. Voting in-person unnecessarily endangers the

                                             1
health and safety of voters and anyone they come into contact with well after

voting. If this weren’t enough, voting in-person has become even harder as poll

workers across Georgia (many who are elderly) are quitting in droves to limit the

risk of potentially deadly exposure.

      3.     Under these circumstances, many voters have reasonably decided to

vote from the safety of home by casting mail-in absentee ballots. With the ongoing

pandemic, the number of mail-in votes is expected to skyrocket this year at record-

breaking levels. Voting by mail may become the new normal as more and more

people vote by mail for the first time. Given the surge of voters who will be casting

mail-in absentee ballots this year, it is all the more critical that all unconstitutional

barriers to mail-in voting be removed as soon as possible.

      4.     Though the stakes are high, the legal claim is simple. The United

States Constitution (through the Twenty-Fourth and Fourteenth Amendments) bans

poll taxes. Georgia election officials require voters to use their own postage when

submitting mail-in absentee ballots and applications. Postage costs money. Thus,

Defendants have imposed a poll tax in violation of the Constitution.

      5.     A poll tax remains unconstitutional even if there are free alternatives

to voting, such as voting in-person. But the “option” of voting in-person does not



                                            2
really exist because of the pandemic. And voting in-person is already nearly

impossible for certain voters that are elderly, disabled, or out of town.

      6.     Voters are thus trapped into paying an unconstitutional poll tax just to

cast a ballot by mail. To be sure, many wealthy and middle-class voters see little

problem paying 55 cents to avoid voting in person. While unconstitutional, the

postage requirement barely fazes them.

      7.     But this case is not really about middle-class or wealthy people. This

case is about marginalized voters who come from communities who have

historically faced over a century of racist voter suppression, including the use poll

taxes to disenfranchise voters, and who rightfully refuse to pay another cent for the

right to vote. This case is about voters who have always voted in-person to honor

their Black ancestors who have fought and died for the right to vote, but now

cannot. This case is about voters who live on shoestring budgets and lack access to

all the resources such as time, money, and transportation that wealthier people take

for granted. This case is about voters who don’t have Internet access, smartphones,

email addresses, printers, or scanners in a home office where they can download,

print, scan, and e-mail absentee ballot applications to avoid paying postage. This

case is about lower-income voters who have overlapping work and childcare



                                           3
responsibilities and cannot just skip work or family obligations to buy stamps at a

post office just to vote.

      8.     For these vulnerable voters, the postage stamp requirement imposes a

serious burden that is unfathomable to wealthier people. Many lower-income

voters do not have postage stamps. They no longer need to use them or have never

needed to use them. They cannot be expected to needlessly expose themselves to

the pandemic just to get stamps in order to vote. That assumes they can even get

there, when many do not have cars, and ride-sharing and public transportation is

non-existent in rural parts of the state. Voters without Internet access or a credit

card cannot buy stamps online, and if they do, they must unnecessarily purchase an

unaffordable book of stamps (about $10) because they aren’t allowed to buy just

one. Making matters worse, voters are left guessing about how much postage to

use because ballots vary in size and weight. So they must add potentially

unnecessary extra postage just to be safe from the risk of being disenfranchised. It

hardly bears mention that few people actually own stamp scales.

      9.     For these reasons, Plaintiffs seek declaratory relief and a permanent

injunction requiring Defendants to provide postage prepaid returnable envelopes

for absentee ballots, as well as absentee ballot applications. Defendants know how

to do this, because the law already requires them to provide postage prepaid

                                           4
returnable envelopes for other purposes. See O.C.G.A. § 21-2-233(b); O.C.G.A. §

21-2-234(c).

       10.     Plaintiffs also seek a preliminary injunction that would protect voters

from paying poll taxes in this year’s elections, particularly the November general

election.

                              JURISDICTION AND VENUE

       11.     This is a civil and constitutional rights action arising under 42 U.S.C.

§ 1983 and the Twenty-Fourth and Fourteenth Amendments to the United States

Constitution. This Court has jurisdiction under 28 U.S.C. §§ 1331 and 1343.

       12.     Venue in this Court is proper under 28 U.S.C. § 1391 because the

events giving rise to Plaintiffs’ claims arose in this district and division. The

Defendant Secretary of State, and the proposed Defendant class representative

DeKalb County Board of Voter Registration and Elections are both located within

this district and division.

                                       PARTIES

       13.     Plaintiff Black Voters Matter Fund is a non-partisan civic

organization whose goal is to increase power in communities of color. Effective

voting allows a community to determine its own destiny. Communities of color

often face barriers to voting that other communities do not, so Plaintiff focuses on

                                            5
removing those barriers. Black Voters Matter works on increasing voter

registration and turnout, advocating for policies to expand voting rights and access.

Black Voters Matter is particularly active in the rural Black Belt of Georgia, which

includes several counties in southwest Georgia. Plaintiff focuses on those

communities because they tend to be the most neglected, and have higher rates of

poverty than other places. Black Voters Matter must divert scarce resources away

from voter education and away from other efforts to facilitate voting by mail,

towards making sure that voters know about the postage requirement and how to

obtain it especially for those with less resources.

      14.    Individual Plaintiff Megan Gordon is a registered voter of DeKalb

County. She, like other voters who would be similarly situated, cannot vote in-

person because of the COVID pandemic. Even absent the pandemic, she and other

voters must still choose between paying a poll tax or voting in-person, which is

nearly impossible for many who are elderly, disabled, or out of town, while being

materially burdensome for others. She does not want to use her own postage

stamps to mail in absentee ballots or applications because she believes that no one

should have to pay money to exercise their right to vote.

      15.    Defendant Brad Raffensperger, who is the Secretary of State and the

chief elections official of the State, is responsible for enacting elections statutes

                                           6
and routinely issues guidance to the county election officials of all 159 counties on

various elections procedures and requirements. County election officials follow the

Secretary of State’s guidance.

         16.    The Defendant DeKalb County Board of Voter Registration &

Elections, and the similarly situated 159 county boards of registrars or absentee

ballot clerks, 1 require voters to affix postage on absentee ballots and applications,

consistent with the Secretary of State’s guidance.

                              FACTUAL ALLEGATIONS

                                 The COVID Pandemic

         17.    At stake is the sacred, constitutional right to vote. “No right is more

    precious in a free country than that of having a voice in the election of those who

    make the laws under which, as good citizens, we must live.” Wesberry v. Sanders,

    376 U.S. 1, 17 (1964).

         18.    As discussed above, there is an ongoing pandemic that has made it

unacceptable for most voters to cast a ballot in person this year. Voting in-person is



1
  Many counties combine their board of registrars and board of elections, which
technically have separate responsibilities, into one entity called the “Board of
Registration & Elections” (or some combination of the terms), responsible for both
entities’ duties. For the sake of simplicity, Plaintiffs use the statutory phrase “board
of registrars” or “county registrars.” This term will also be used to include
“absentee ballot clerk.” O.C.G.A. § 21-2-380.1.
                                            7
simply not an option. Instead, people can only realistically vote if they do so by

mail. But doing so requires the payment of an unconstitutional poll tax.

      19.    COVID-19 is a highly contagious virus that spreads mainly from

person-to-person through close contact with one another and through respiratory

droplets when an infected person coughs or sneezes. Medical experts are learning

more every day about the ease with which the COVID-19 spreads, including even

just through breathing or talking. Studies on the pattern of illness indicate that

people infected with the virus may be contagious even if they do not have any

symptoms. COVID-19 can result in severe disease, including hospitalization,

admission to an intensive care unit, and death. Top scientists in the Trump

Administration recently estimated that COVID-19 could kill between 100,000 and

240,000 Americans and that this number would be much higher if Americans do

not follow the strict social distancing guidelines.

      20.    Although certain individuals may be more vulnerable to the effects of

COVID-19, all evidence indicates COVID-19 is a highly virulent pathogen that

threatens to infect any member of the public. Between February 1 and March 16,

2020, there were reported cases of COVID-19 in all age ranges in the United

States. Georgia, too, has reported cases in all age ranges, with 60% under the age

of 60. The World Health Organization has warned that they “are seeing more and

                                           8
more younger individuals who are experiencing severe disease” due to COVID-19.

Similarly, the CDC has noted that “clinicians who care for adults should be aware

that COVID-19 can result in severe disease among persons of all ages.” As of

March 16, 20 percent of those hospitalized due to COVID-19 in the United States

were between the ages of 20 and 44.

      21.    The CDC has issued national guidance telling the public to avoid

public gatherings until at least May 15, 2020. Guidance from the Trump

Administration, which was recently extended until April 30, 2020, advises against

unnecessary travel and gatherings of over 10 people.

      22.    In Georgia, Governor Kemp declared a public health State of

emergency on March 16, 2020, and issued a statewide shelter in place order on

April 2, 2020. This Court has recently extended its order that no jurors or grand

jurors be summoned and all jury trials and grand jury proceedings be continued for

an additional 30 days until May 15, 2020.

      23.    The number of confirmed COVID-19 cases in Georgia is growing

exponentially. Over the last week, the number of reported COVID-19 cases has

nearly doubled. As of the date of filing, there are at least 9,156 confirmed cases of

COVID-19 in Georgia; just six days ago, on April 1, there were only 4,638

reported cases. This number is expected to continue to grow.

                                          9
                           Postage Stamp Requirement

      24.    Georgia allows a voter to cast an absentee ballot through the mail.

O.C.G.A. § 21-2-385. Notwithstanding the “absentee” moniker, any registered

voter may vote absentee regardless of whether they have an excuse for not being

present on Election Day. O.C.G.A. § 21-2-380.

      25.    To vote by absentee ballot, a voter must first submit an absentee ballot

application via mail, fax, e-mail, or in-person. See O.C.G.A. § 21-2-381.

      26.    If the application is sent by mail, the voter is responsible for affixing

postage. There do not appear to be any statutes or regulations that require

government officials to charge voters postage on absentee ballot applications.

      27.    After the absentee ballot application is received by election officials

and approved, voters are mailed the absentee ballot itself. Absentee ballots are

mailed on or after 49 days before Election Day. O.C.G.A. § 21-2-384(a). The

absentee ballot also comes with two envelopes: one for the absentee ballot itself,

and the larger one which requires voters to sign an oath on the outside of that

envelope. O.C.G.A. § 21-2-384(b)-(c). The smaller envelope containing the

absentee ballot goes into the larger one, and the larger one is what voters mail in to

cast an absentee ballot by mail. Id.



                                          10
      28.    Voters are required to affix their own postage when mailing in the

absentee ballot, according to guidance issued by the Secretary of State. 2 There do

not appear to be any statutes or regulations that require government officials to

charge voters postage on absentee ballots.

      29.    There is nothing especially mysterious or difficult about providing a

postage prepaid envelopes or mailings to voters. Defendants have already done it

because they are already required to do so for list maintenance purposes. See, e.g.,

O.C.G.A. § 21-2-233(b) (requiring officials to send certain voters a “postage

prepaid, preaddressed return form” allowing voters to update their address);

O.C.G.A. § 21-2-234(c) (“The confirmation notice shall be a postage prepaid,

preaddressed return card”). And other states including Kansas, Iowa, and West

Virginia, have been able to provide postage prepaid envelopes for mail-in absentee

voters. See K.S.A. § 25-433; I.C.A. § 53.8; W. Va. Code § 3-3-5.

                         Burdens on Marginalized Voters

      30.    Requiring voters to pay money to vote is unconstitutional in and of

itself regardless of whether or not a voter can afford it.




      2

https://sos.ga.gov/admin/files/Absentee_Voting_A_Guide_for_Registered_Voters_
2020.pdf
                                        11
      31.    But the postage requirement is still a significant problem for voters

living on the margins.

      32.    Many voters, especially lower-income voters, do not have postage

stamps because they do not use them, or cannot afford to buy a book of stamps just

for elections.

      33.    Many voters do not have Internet access or credit cards to purchase

stamps online, and they do not want to needlessly expose themselves to the

COVID-19 virus to buy stamps at a post office.

      34.    Many cannot even travel to a post office or other public place because

they do not have cars, and there are no ride-sharing programs or public

transportation in large parts of rural Georgia.

      35.    Making matters worse, voters do not even know how much postage is

needed. 55 cents may not be enough because ballots can sometimes be long and

therefore heavy, and hardly anyone has stamp scales. Voters must therefore use

extra and potentially unnecessary postage just to make sure their vote is counted.

      36.    Furthermore, many voters like the elderly, those with physical

disabilities, and out-of-town voters can only vote by mail, so it is extraordinarily

difficult if not impossible for them to vote in person if they want to avoid paying



                                          12
for a postage stamp. Even for those who are able to vote in-person, taking time off

work or childcare to travel to a polling place can still be challenging.

                          Plaintiff Class Action Allegations

       37.    Certifying a plaintiff class action is unnecessary because Defendants’

unconstitutional practices can be enjoined without it.

       38.    Nonetheless, to the extent the Court deems it necessary to join all

voters as parties to this suit, Plaintiffs seek certification of a class of all registered

voters, with Plaintiff Megan Gordon as the class representative, pursuant to Federal

Rule of Civil Procedure 23(a) and 23(b)(1) or (b)(2).

       39.    Joinder is impracticable because there are millions of registered

voters. Gordon is an adequate and typical representative because she is a registered

voter like everyone else in the class, and that is the only salient fact that is

necessary to resolve Plaintiffs’ claim. All registered voters are subject to the same

poll tax requirement that they spend money on postage to vote absentee by mail

and can only avoid if they vote in person, which is at least materially burdensome

for all voters. The class encompasses all registered voters because poll taxes are

unconstitutional regardless of their amount, whether or not a voter can afford it, or

whether a voter ends up paying for it. The class includes all voters regardless of

how easy or difficult it is for them to vote in-person, because voting in-person is a

                                            13
material burden on any voter, and poll taxes remains an unconstitutional

abridgment of the right to vote if alternative methods of voting are materially

burdensome.

      40.    Thus, the common question of law is whether requiring registered

voters to buy postage to vote by mail is unconstitutional. Because the putative

plaintiff class shares the common fact that all are registered voters, answering that

single legal question resolves this case in one stroke.

      41.    The plaintiff class should be certified (if necessary) because

“prosecuting separate actions by or against individual class members would create

a risk of . . . inconsistent or varying adjudications with respect to individual class

members that would establish incompatible standards of conduct for the party

opposing the class.” Fed. R. Civ. P. 23(b)(1)(A). Filing millions of separate,

identical lawsuits could result in incompatible standards of conduct throughout of

Georgia, where a person’s voting rights differs depending on where they live and

who they are. Such an outcome unacceptable in our democracy.

      42.     The plaintiff class may also be certified (if necessary) because

Defendants have imposed the same postage requirement for mail-in voting on all

registered voters, so “final injunctive relief or corresponding declaratory relief is

appropriate respecting the class as a whole.” Fed. R. Civ. P. 23(b)(2). It would be

                                           14
improper to exempt some voters but not others from paying the poll tax since poll

taxes are unconstitutional in all circumstances. Plaintiffs have not found any case

striking down a poll tax only with respect to certain voters.

                        Defendant Class Action Allegations

      43.    Certifying a defendant class action is unnecessary because an order

enjoining the Secretary of State will have the effect of enjoining all 159 county

boards. The Secretary of State’s Office routinely issues guidance to county

registrars statewide, who follow the Office’s guidelines.

      44.    Nonetheless, to the extent the Court deems it necessary to join all the

county boards of registrars as parties to this suit, Plaintiffs seek certification of a

defendant class of all 159 Georgia county boards of registrars, with the DeKalb

County Board of Voter Registration & Elections as the defendant class

representative, pursuant to Federal Rule of Civil Procedure 23(a) and 23(b)(1) or

(b)(3).

      45.    Joinder would be impracticable because there are 159 county boards

of registrars. All county boards of registrars will share a common set of defenses

available in this challenge to the constitutionality of requiring voters to pay postage

when voting by mail. Because the county boards of registrars are simply following

the Secretary of State’s guidance, and because poll taxes are never justified on the

                                           15
basis of cost savings or administrative burdens, their defenses will not vary based

on individual facts. For the same reasons, the claims of proposed class

representative DeKalb County Board of Voter Registration & Elections will be

typical of those of the other county boards of registrars. The DeKalb County Board

of Voter Registration & Elections will also be an adequate representative of the

class. There is no conflict between DeKalb County’s board of registrars and other

counties’ boards, all of which operate independently. As the board of registrars in

charge of one of the largest counties in Georgia, they will also have greater

resources and experience necessary to litigate this matter.

      46.    The defendant class should be certified because “prosecuting separate

actions by or against individual class members would create a risk of . . .

inconsistent or varying adjudications with respect to individual class members that

would establish incompatible standards of conduct for the party opposing the

class.” Fed. R. Civ. P. 23(b)(1)(A). Filing 159 separate, identical lawsuits for each

county could result in incompatible standards of conduct throughout of Georgia,

where a person’s voting rights differs depending on where they live. Such an

outcome is unacceptable in our democracy.




                                         16
                               CAUSES OF ACTION

                                    COUNT ONE

  Requiring voters to pay for their own postage is an unconstitutional poll tax in
          violation of the Twenty-Fourth and Fourteenth Amendments

      47.    Plaintiffs reallege and incorporate by reference the allegations

contained in the preceding paragraphs.

      48.    The Twenty-Fourth Amendment provides: “The right of citizens of

the United States to vote in any primary or other election for President or Vice

President, for electors for President or Vice President, or for Senator or

Representative in Congress, shall not be denied or abridged by the United States or

any State by reason of failure to pay any poll tax or other tax.”

      49.    The Equal Protection Clause of the Fourteenth Amendment provides:

“No state shall make or enforce any law which shall . . . deny to any person within

its jurisdiction the equal protection of the laws.”

      50.    Both amendments prohibit the government from imposing a poll tax.

See Harman v. Forssenius, 380 U.S. 528 (1965); Harper v. Va. State Bd. of Elect.,

383 U.S. 663 (1966).

      51.    Requiring voters to spend money on their own postage to submit an

absentee ballot by mail imposes an unconstitutional poll tax in violation of these

Amendments. This poll tax constitutes an “abridgment” of the right to vote because
                                       17
while voters can avoid the poll tax by voting in-person, voting in-person is still at

least “material requirement” for all voters. Harman, 380 U.S. at 541.

      52.    For the same reasons, requiring voters to spend money on postage to

mail in absentee ballot applications is also an unconstitutional poll tax.

                                   COUNT TWO

 Requiring voters to pay for their own postage imposes an unjustifiable burden on
      the right to vote in violation of the First and Fourteenth Amendments

      53.    Plaintiffs reallege and incorporate by reference the allegations

contained in the preceding paragraphs.

      54.    The First and Fourteenth Amendments protect the fundamental right

to vote. See Anderson v. Celebrezze, 460 U.S. 780, 789 (1983); Burdick v. Takushi,

504 U.S. 428, 434 (1992). Pursuant to the Anderson-Burdick line of cases, the

government cannot infringe on the right to vote without adequate justification, and

the greater the character and magnitude of the infringement, the stronger the

justification must be. Even a slight burden must be adequately justified.

      55.    Here, requiring voters to spend money in order to vote by mail is at

least a “slight” burden on all voters (and a severe one for some voters). Even if the

burden is “slight,” the government has no legitimate interest in forcing voters to

pay for postage because wealth has nothing to do with a voter’s qualifications.


                                          18
      56.    To the extent that any administrative burden on the State ever justifies

making voters to pay to vote, the burden is minimal because the State already

knows how to provide prepaid postage returnable envelopes as it is required in

other contexts. See O.C.G.A. § 21-2-233(b); O.C.G.A. § 21-2-234(c).

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs demand the following:

      a) That this Court issue a judgment declaring that the requirement that

voters affix their own postage to mail-in absentee ballots and mail-in absentee

ballot applications is unconstitutional;

      b) That this Court issue a preliminary injunction and permanent injunction

enjoining Defendants from telling voters that they must affix their own postage for

absentee ballots and absentee ballot applications and requiring Defendants to

provide prepaid postage returnable envelopes for absentee ballots;

      c) That Plaintiffs be awarded attorneys’ fees under 42 U.S.C. § 1988;

      d) That all costs of this action be taxed against Defendants; and

      e) That the Court award any additional or alternative relief as may be

deemed appropriate under the circumstances.

                                           Respectfully submitted,



                                           19
this April 8, 2020   Sean Young
                     Attorney Bar Number: 790399
                     AMERICAN CIVIL LIBERTIES
                     UNION FOUNDATION OF
                     GEORGIA, INC.
                     P.O. Box 77208
                     Atlanta, GA 30357
                     Telephone: (678) 981-5295
                     Email: syoung@acluga.org

                     Sophia Lin Lakin*
                     Dale E. Ho*
                     AMERICAN CIVIL LIBERTIES
                     UNION
                     125 Broad Street, 18th Floor
                     New York, NY 10004
                     Telephone: 212-519-7836
                     Email: slakin@aclu.org
                     dho@aclu.org

                     Attorneys for Plaintiffs

                     *Pro hac vice application forthcoming




                     20
                         CERTIFICATE OF SERVICE

      I hereby certify that on April 8, 2020, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system. The Complaint will be served

on the above-named Defendants.

Date: April 8, 2020

Sean Young
Attorney Bar Number: 790399
Attorney for Plaintiffs
AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF GEORGIA, INC.
P.O. Box 77208
Atlanta, GA 30357
Telephone: (678) 981-5295
Email: syoung@acluga.org




                                         21
